Citation Nr: 0628388	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  

Initially, the Board notes that under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his service 
connection claim for PTSD.  VCAA letter dated in March 2003 
appears to pertain to the veteran's PTSD claim, but made no 
mention of what was needed to establish entitlement to 
service connection for PTSD, in particular, and did not 
inform the veteran as to what type of information or evidence 
was still needed from him in order to substantiate his PTSD 
claim.  Thus, because the Board does not have the authority 
to send the veteran notice, a remand is required for 
corrective action.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

VA treatment record dated in July 2004 and a private medical 
statement dated in August 2004 show diagnoses of PTSD.  

During his personal hearing, the veteran asserted that while 
stationed at Tay Ninh between March 1970 and April 1970, he 
reported 1).  finding two dead bodies, believed to Vietnamese 
soldiers, while he was filling sand bags; 2).  witnessing his 
base being attacked by mortars; and 3).  witnessing a fellow 
soldier in the medic bunker being injured by a piece of 
mortar shrapnel.  The veteran indicated that he was two 
bunkers down from the medic bunker when the mortar hit.  
Given the veteran's testimony, the Board finds that an effort 
should be made to attempt to verify the veteran's claimed 
stressors.  Prior to the hearing, the veteran's claimed 
stressors lacked specificity. 

Finally, during his June 2006 hearing, the veteran stated 
that he is currently receiving treatment for his PTSD from 
the VA psychiatric treatment at the Slidell VA Outpatient 
Clinic in Slidell, Louisiana.  The Board finds it necessary 
to obtain such treatment records.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his service connection claim for PTSD; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should request all treatment 
records from the VA Outpatient Clinic in 
Slidell, Louisiana dated from August 2005 
to the present.

3.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in the January 2003 
PTSD Questionnaire, and the January 2006 
hearing transcript.  Provide JSRRC with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  See 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO must specifically render 
a finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a 
stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If the RO determines that the record 
establishes the existence of a 
stressor(s), then the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD based on the verified 
stressor(s).  The RO must specify for the 
examiner what, if any, stressor(s) that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

6.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



